Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Sartori on 01/28/2021.

The application has been amended as follows: 
Please amend the claims as follows:
In claim 1, please change the recitation of “wire substrate” in lines 17 and 20 to “wiring substrate”.
In claim 16, please change the recitation of “wire substrate” in lines 17, 19, 20, 22, 23 and 24 to “wiring substrate”.
Please cancel claim 17 and 18.

Election/Restrictions
Claims 1-13, and 16 allowable. The restriction requirement among species A-C , as set forth in the Office action mailed on 02/01/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/01/2019 is partially withdrawn.  Claims 14-15, directed to Species B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17 and 18, directed to a wiring substrate are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 1 is that the prior art does not disclose a power generation module comprising a flexible printed circuit (FPC) comprising a conductive portion and an insulating portion which covers the conductive portion, an FPC land portion configured to have a power generating portion mounted thereto, and an FPC wire portion connected to the FPC land portion, wherein a width of the insulating portion in the FPC land portion along a direction perpendicular to an extending direction of the wiring substrate is equal to a width of the FPC in the FPC land portion along the direction perpendicular to the extending direction of the wire substrate, a width of the insulating portion in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate is equal to a width of the FPC in the FPC wire portion along the direction perpendicular to the extending direction of the wire substrate and the width of the FPC in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate is smaller than the width of the FPC in the FPC land portion along the direction perpendicular to the extending direction of the wiring substrate, in conjunction with other limitation of the claim.

One of the closest prior art reference is Kazumasa et al., JP2013-153076 (already on the record). However, Kazuma does not specifically teach that a width of the insulating portion in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate is equal to a width of the FPC in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate, and the width of the FPC in the FPC wire portion along the direction perpendicular to  the extending direction of the wiring substrate is smaller than the width of the FPC in the FPC land portion. Rather, Kazumasa discloses (see Fig.8), the insulating base material 120a has a uniform width along the extending direction of the flexible printed wiring board 12.
Another close prior art reference is Tanaka, WO2013/054709 (document attached). Tanaka teaches a wiring substrate (11; Fig.6) for a photovoltaic module comprising a receiver substrate 12, corresponding to the claimed “reinforcement plate”, a conductive portion (13) for electrical connection with solar cells 60, and an insulating layer 18 provided between the conductive portion and the reinforcement plate. Although Tanaka does not teach a flexible printed circuit, the reference cannot be modified in view of another reference(s) to reach to the claimed invention, because the insulating layer 18 of Tanaka has a uniform width. As such Tanaka when taken alone or in combination does not specifically teach a width of the insulating portion in the FPC land portion along a direction perpendicular to an extending direction of the wiring substrate is equal to a width of the FPC in the FPC land portion along the direction perpendicular to the extending direction of the wire substrate, a width of the insulating portion in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate is equal to a width of the FPC in the FPC wire portion along the direction perpendicular to the extending direction of the wire substrate and the width of the FPC in the FPC wire portion along the direction perpendicular to the extending direction of the wiring substrate is smaller than the width of the FPC in the FPC land portion along the direction perpendicular to the extending direction of the wiring substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726